                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MISLE PROPERTIES, LLC,

                     Plaintiff,                              4:18CV3121

      vs.
                                                                  ORDER
LBUBS 2004-C2 CRANBERRY RETAIL
GP, LLC, and LNR PARTNERS, LLC,

                     Defendants.



      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss has now been filed.
Unless all parties consent to final disposition by a magistrate judge, the
undersigned cannot enter a ruling on the pending motion. If the parties do not so
consent, the case will be reassigned to a district judge.



      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before October 22, 2018, they
             shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE           JUDGE”   located   on     the   court’s   website   at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.
2)    In the absence of timely submitting the attached form in accordance
      with paragraph (1) of this order, the case will be reassigned to a
      district judge.


Dated this 3rd day of October, 2018.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                 2
